Citation Nr: 0107771	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-06 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to July 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1. All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's service connected PTSD is currently 
productive of complaints of sleeplessness, depression, 
outbursts of anger, and memory loss, and objective findings 
of coherent and relevant speech, appropriate affect, lack of 
suicidal ideation, anxiety, and a preference to being alone; 
there is no evidence of circumstantial, circumlocutory, or 
stereotyped speech, flattened affect, difficulty 
understanding complex commands, panic attacks more than once 
a week, impaired memory, impaired judgment, or impaired 
abstract thinking.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.321, Part 
4, including § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 30 
percent evaluation following an award of service connection 
for PTSD.  Specifically, the veteran asserts that the current 
30 percent disability evaluation is too low because he 
continues to socialize only with close friends, he is very 
depressed, has memory loss, outbursts of anger, and very 
restless sleep.  As the veteran is appealing the initial 
assignment of a disability rating for PTSD, the severity of 
his PTSD will be considered during the entire period from the 
initial assignment of the rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, while the Board notes the 
veteran's contentions that the VA examination provided to him 
"did not take into consideration the totality of [his] 
condition" and he requests a re-evaluation by an independent 
medical authority, the Board finds that the May 1999 
examination, taken in conjunction with VA outpatient 
treatment records, is adequate for the purposes of this 
appeal.  For example, the VA examination contains a social 
history provided by the veteran, as well as a medical 
history, a mental status examination, and objective clinical 
findings.  The Board further finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO made satisfactory efforts 
to ensure that all relevant evidence had been associated with 
the claims file.  Moreover, as was stated above, the claims 
file appears to contain all relevant VA medical records and 
the veteran was afforded a VA examination.   As such, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A brief review of the history of this appeal reveals that in 
a June 1999 rating decision, the veteran was granted service 
connection for PTSD, and a 30 percent disabling rating was 
assigned from February 1999.  That decision was based on 
evidence that included VA treatment records, a statement by 
the veteran, and a May VA examination, which diagnosed the 
veteran with PTSD.  The veteran disagreed with the 30 percent 
rating, and initiated this appeal.  Essentially the veteran 
maintains that he should be assigned a higher rating.

The veteran's PTSD is currently rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, as 30 percent disabling.  A 30 
percent disability evaluation is assigned under the general 
rating formula for mental disorders for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  A 50 percent disability 
evaluation is warranted where the evidence shows occupational 
and social impairment due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

Turning to the evidence of record, the claims file contains 
VA outpatient treatment records dated from February 1999 to 
September 1999.  Treatment records dated in February 1999 
reveal that the veteran had first been seen by the examiner 
in intake in September 1998.  The veteran presented (in 
February) with subjective complaints of nightmares, anxiety, 
depression, and not wanting to be around others.  He 
complained of fairly intense memories about his combat 
service.  The veteran denied having suicidal ideation.  At 
that time, he was diagnosed with probable PTSD.  

In April 1999, the veteran was given a psychological 
evaluation. The veteran's wife accompanied him to the 
evaluation and she was found to be very supportive.  The 
record reflects that there was no history of treatment from 
VA mental health until September 1998.  The veteran 
complained of nightmares 3-4 times a week, but denied 
auditory, visual, or olfactory hallucinations.  He also 
indicated he felt detachment or estrangement from others.  He 
had sleep disturbance, irritability,  outbursts of anger, 
difficulty concentrating, and hypervigilance.  Upon 
examination, the veteran was found to have no active plans or 
intent regarding suicidal or homicidal ideation.  The 
examiner found that based on the veteran's military 
experience, psychosocial history, and presentation during the 
interview, he had the following diagnostic impressions:  
PTSD, combat-related, chronic; adjustment disorder with 
depressed mood, related to decline in physical health and 
other problems of aging.  

Treatment records dated in May 1999 reflect that the veteran 
presented with complaints of anxiousness, depression, and 
fright when exposed to stressors.  Objectively, he was found 
to be casually dressed and a cooperative man with psychomotor 
retardation.  His affect was appropriate.  Speech was 
coherent and relevant.  Impression of the examiner was 
possible PTSD, combat related.  In August 1999, the veteran 
reported difficulties falling and staying asleep, 
irritability, difficulty concentrating, and an exaggerated 
startle response.  The examiner opined that the veteran's 
PTSD had gotten worse.  Another examiner on the same day 
found the veteran to be casually dressed, tremulous, and 
anxious.  His speech was coherent, relevant, and goal 
directed.  Mood was depressed.  His affect was appropriate.  
He denied suicidal or homicidal ideation.  Diagnostic 
impressions revealed that the veteran suffered from chronic 
combat-related PTSD.

As noted earlier in this decision, the veteran was afforded a 
VA examination in May 1999.  At that examination, the veteran 
presented with subjective complaints of being moody and 
having had a down mood for several days prior to the 
examination.  He stated that at times he felt that life was 
not worth living.  He indicated that he did not have many 
friends, and that he has always been touchy.  He further 
indicated that in the past few months he has had problems 
sleeping, as well as recurrent nightmares, and a tendency to 
avoid people.  Upon mental status examination, the veteran 
was found to be alert, oriented to time, place, and person, 
and a detailed historian.  In regard to his memory, the 
examiner stated that he had recent memory recalling 3 words 
but not remembering any after three minutes and when given a 
list that included the 3 words he only was able to identify 
one third of the words.  He denied hallucinations or 
delusions, as well as suicidal or homicidal ideation.  He was 
found to be of average intelligence, to have fair judgment 
and insight.  His affect was congruent most of the time, but 
at times was labile.  The veteran had symptoms of depression 
that included crying spells and feeling sad a great deal of 
the time.  He had symptoms of organicity that were considered 
as possibly secondary to his present mood.  The veteran was 
diagnosed along Axis I as having major depression, non-
psychotic, and PTSD.  He was diagnosed along Axis V as having 
a Global Assessment of Functioning Scale (GAF) of 60.  The 
examiner opined that it was his impression that the veteran 
had mild PTSD symptoms, which have been aggravated, or become 
more evident now that he was depressed and was having mild 
organic symptoms that may or may not improve.  

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the Board finds that the veteran's PTSD 
symptomatology more closely approximates the criteria for the 
currently assigned 30 percent rating, and that an increased 
disability evaluation is not warranted at this time.  The 
medical evidence of record shows that veteran has 
consistently complained of sleeplessness, depression, and 
nightmares, as well as some feelings of anger and 
irritability.  Upon VA examination in May 1999, he was 
diagnosed with chronic combat-related PTSD and major 
depression.  He was assigned a GAF score of 60, which 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition of the American Psychiatric 
Association (DSM-IV), is indicative of moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  See 38 C.F.R. § 4.130.  The examiner indicated 
that the veteran presented with mild PTSD symptoms. 

The Board finds that the objective clinical evidence of 
record does not show that the veteran meets the criteria 
contemplated for the next higher 50 percent evaluation.  
While the Board notes the veteran's subjective complaints of 
sleeplessness, depression, and nightmares, as well as his 
reported feelings of anger and irritability, the Board finds 
that such symptoms are contemplated in the current 30 percent 
rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
medical evidence does not contain findings of flattened 
affect, circumstantial speech, panic attacks more than once a 
week, difficulty in understanding complex commands, or 
impaired judgment or thinking, such that a 50 percent rating 
is warranted.  The record reveals that the veteran is married 
and his wife appears supportive.  The objective findings in 
the treatment records show that the veteran was found to have 
no suicidal or homicidal ideation.  In May and August 1999, 
his affect was described as appropriate and his speech was 
coherent and relevant.  Further, upon VA examination in May 
1999, the veteran was found to be alert, oriented to time, 
place, and person, and a detailed historian.  He denied 
hallucinations or delusions, and also denied suicidal or 
homicidal ideation.  While the veteran was noted to have some 
degree of memory impairment, such impairment appears to be no 
more than mild.  Additionally, even considering the veteran's 
depression, sleep-related complaints, mild memory loss, and 
irritability, as well as other symptoms, it appears that 
overall, the veteran is functioning satisfactorily, with 
routine behavior, and normal conversation.  Id.  In short, 
the Board finds that the veteran's PTSD symptomatology most 
closely approximates the criteria for the currently assigned 
30 percent rating, and the preponderance of the evidence is 
against assignment of a higher rating at this time.
 
In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on the veteran's earning capacity and 
ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
The Board has also considered the severity of the veteran's 
PTSD during the entire period from the initial assignment of 
a 30 percent rating to the present time.  See Fenderson, 
supra.   In conclusion, the current medical evidence, as 
previously discussed, most closely fits within the criteria 
for the currently assigned 30 percent disability evaluation.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than those noted above.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Further, the Board notes that the evidence does not reflect, 
nor does the veteran contend otherwise, that his PTSD has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The schedular criteria not having been met, the claim for 
assignment of a disability rating in excess of 30 percent for 
PTSD, is denied.  


		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

